sdiieattiseoes

J ienehad been 49 9 Se Seg

ee

 

NET SE

 

2 a BTR ARNETTE ote EPO E REE

Case 3:19-mj-02570-MBB Document9 Filed 01/23/20 Page 1 of 2

41>

~- wee ee Pe ed ee es - eye — -

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA )

v. M.B.D. Case No. 19-mc-91545-IT

)
)
DAVID CECCHETELLI, )

Defendant )

ORDER OF CONTINUANCE AND EXCLUDABLE DELAY

Upon consideration of the parties’ joint motion seeking an order of continuance and
excludable delay, the Court finds as follows:

1, The parties have been engaged in preliminary discussions regarding the possible
resolution of this matter (which was initiated by a criminal complaint in United States v. David
Cecchetelli, 19-MJ-2570-MBB), which might result in a plea agreement and obviate the need for an
indictment, and the requested continuance of the time in which an indictment or information must
be filed will permit defense counsel to adequately confer with the defendant and allow the parties to
further discuss and finalize the terms of any agreement, before the government is required to seek an
indictment or information. Such an agreement, in conjunction with a pre-indictment plea, may work
to the defendant’s benefit.

3. Accordingly, the ends of justice served by granting the requested continuance, and
excluding the time period from January 31, 2020 through and including March 2, 2020 from the
speedy trial clock, outweigh the best interests of the public and the defendant in a speedy trial

pursuant to the Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections 5(b)(7)(B) and

 

 

 
 

ct

sh Lt BR ine fa Thin meS 9.
CRISS MEAT, LEE EN MM GEER EE OT ET ee oe PT

ree
asta? =

 

sl Dear ah aaa
SSS Re

Case 3:19-mj-02570-MBB Document9 Filed 01/23/20 Page 2 of 2

oe LL TU retin ee eee ee

5(c)(1)(A) of the Plan for Prompt Disposition of Criminal Cases for the United States District
Court for the District of Massachusetts (effective December 2008).

Accordingly, the Court hereby grants the parties’ joint motion and ORDERS that, pursuant to
the Speedy Trial Act, 18 U.S.C. §§3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A) of the Plan
for Prompt Disposition of Criminal Cases, (1) the date on which an indictment or information must be
filed is continued to March 2, 2020; and (2) the period from January 31, 2020 through and including

March 2, 2020 is excluded from the speedy trial clock and from the time within which an indictment

Lilies Joteo—

HON. INDIRA TALWANI
UNITED STATES DISTRICT JUDGE

or information must be filed.

DATE: 1/2 3 [nozo

 

i
